DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE, Remarks, and Amendments filed 2/4/2021.
Claims 1, 12, 18 have been amended. 
Claims 2, 13, and 20 remain canceled.
Claims 1, 3-12, 14-19, 21 have been examined and are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021, has been entered.
 (AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention


Official Notice / Admitted Prior Art
With regard to claim15, the common knowledge declared to be well-known in the art (i.e. It was old and well-known before the effective filing date of the claimed invention in the field of statistics that when a sample size is made up of too few responses; i.e. a statistically insignificant amount of data), the resulting data will not be representative of the target population. This means that results will be both inaccurate, and unable to inform decisions) has previously been taken to be Applicant admitted prior art because the Applicant failed to traverse the Examiner’s assertion of Official Notice. To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by Applicant for the examiner to produce authority for his statement, we will not consider this contention.”). Applicant has only made a general allegation that the noticed fact is not common knowledge. However, a general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice is inadequate.  Support for the Applicant’s assertion should be included. Because Applicant failed to adequately traverse Examiner’s Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-12, 14-19, 21 are rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
a desired percentage of customers in each [segment]. Nonetheless, correction and/or clarification is required.

Furthermore, independent claims 1, 12, and 18 have been amended to recite subject matter directed towards the following (as exemplified herein per limitations of claim 12): “a customer tracking system tracking and collecting multiple customer interactions over a network as event-level records for multiple customers, wherein the customer interactions are recorded and stored in event-level records, and wherein the event-level records comprise event-level attributes and product attributes for a plurality of different products.
a summarizing engine combining event-level records for multiple customers into customer-level records, wherein the customer-level records include a single customer-level record for each of the customers and each of the customer-level records includes a growing list of dimensions including the event-level attributes and the product attributes and further includes attributes for customer characteristics and behaviors for a single customer based on the event-level records, the attributes for customer characteristics and behaviors representing a sequence of interactions occurring over time;…” (underline added for emphasis by the Examiner)
Respectfully, on its face, the first limitation appears to require “the event-level attributes and the product attributes” to be of “multiple customers” because they are recited as part of the recited “event-level records for multiple customers”. Examiner understands this apparently means these “the event-level attributes and the product attributes” lack organization which requires the following step of “summarizing…”. If this is true, then the “event-level attributes and the product attributes” as recited in the first step are not for each “each of the customers” but instead must be organized. Therefore, the second step of “summarizing” is not clear because it recites: “each of the customer-level records includes a growing list of dimensions including the event-level attributes and the product attributes”; i.e. this step is now unclear because the recited “the event-level attributes and the product attributes” is of “multiple customers” and not yet of “each of the customers” as they have not yet been organized as noted supra.  Therefore, it is not clear what “a single customer-level record” is intended to include because the second limitation has recited that it includes “the event-level attributes and the product attributes” (of “multiple customers” ) and this is not what one of ordinary skill in the art would recognize as “summarizing”.
For the purpose of compact prosecution, the Examiner interprets that the aforementioned features in question mean the following:
“a customer tracking system tracking and collecting data representing customer interactions of multiple customers over a network, wherein the data representing the customer interactions are recorded and stored as event-level records, and wherein the data representing the customer interactions comprise event-level attributes and product attributes for a plurality of different products.
a summarizing engine, sorting the event-level records by customer for each customer of the multiple customers and then for each customer, of the multiple customers, updating a customer-level record associated only with the respective customer, with event-level attributes and product attributes of the sorted event-level records found to be associated with the respective customer, wherein there is a single customer-level record for each customer, of the multiple customers, and each of the respective customer-level records includes a growing list of dimensions including the sorted event-level attributes and product attributes for the respective customer, and further includes attributes for customer characteristics and behaviors representing a sequence of interactions occurring over time;…”
Nonetheless, correction and clarification is required. Dependent claims 3-11, 14-17, 19, 21 inherit the deficiencies of their parent claim and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  


Claims 1, 3-12, 14-19, 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1, 12 and 18 (exemplified in the limitations of claim 12): 
combining event-level records for multiple customers into customer-level records, wherein the customer-level records include a single customer-level record for each of the customers…;
applying a Principle Component Analysis to the customer-level records to reduce a number of attributes and clustering customer-level records based on the reduced number of attributes, wherein the clustering is based at least in part on a desired percentage of customers in each [cluster]; and
identifying customer segments with statistically significant distinguishing attributes based on the clustering, wherein the customer segments are identified independent of the time over which the sequence of interactions occurred.
presenting segment-specific information on a user-interface, the segment specific information representing the statistically significant distinguishing attributes.
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 

Furthermore, the mere nominal recitation of a generic computer device (e.g. “customer tracking system”, “a summarizing engine”, “clustering engine”, “attribute selection engine”, “user interface engine”, etc…), when recited at the high-level of generality as it is here with no further technical aspect illuminated in the specification1, performing these steps does not take the claim limitations out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Regarding the aforementioned steps, as drafted, the claims as a whole merely describe how to generally “apply” the statistical techniques and these techniques are not the applicant’s own invention – i.e. applicant did not invent clustering nor statistical significance nor the technique of identification/selection of an attribute based on statistical significance using PCA – Principle Component Analysis. Additionally, the claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the aforementioned statistical techniques. Simply implementing the abstract idea on a generic computer or undisclosed software is not a practical application of the abstract idea. 
The claims do recite additional limitations, as follows: e.g. “In an environment in which customer interactions are tracked, a method for automatically identifying segments of customers based on customers having similar characteristics and behaviors, the method comprising: a customer tracking system, tracking and collecting multiple customer interactions over a network as event-level records for multiple customers, wherein the customer interactions are recorded and stored in event-level records, and wherein the event-level records comprise event-level attributes and product attributes for a plurality of different products…  and each of the customer-level records includes a growing list of dimensions including the event-level attributes and the product attributes and further includes attributes for customer characteristics and behaviors for a single customer based on the event-level records, the attributes for customer characteristics and behaviors representing a sequence of interactions occurring over time…”
However, these steps do not present a technical solution to a technical problem. Instead, these steps are extra-solution activity and data-gathering steps – e.g. Applicant’s invention is not a novel or new technique for “tracking and collecting” nor of “receiving data” nor of “combining” such data when recited at this high level of generality. The additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. The description of the resultant customer-level records appears to be merely a description of the data and provides context for the application of the abstract idea but is not significantly more than the idea itself. Therefore, the claims as a whole do not integrate the method of organizing human activity into a practical application.
There are no additional element(s) or a combination of elements in the independent claims that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application thereof. The claim is directed to an abstract idea.
Further to Step 2A Prong 2, the dependent claims do recite a combination of additional limitations. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified method of organizing human activity into a practical application thereof. 
For example, dependent claims 3 and 16 recite the following: “wherein the attributes for customer characteristics and behaviors include behavioral metrics.” However, this is merely a description of data upon which the abstract idea operates. Although this description provides context, it is not significantly more than the abstract idea itself.
 As another example, dependent claim 4 recites the following: “wherein the behavior metrics include a page view metric, a visits metric, a purchases metric, a last visit date, a last purchase date, a last purchase amount metric, a first visit date, a total revenue metric, or an average time per visit metric..” 
Therefore, the Examiner does not find that these limitations integrate the abstract idea into a practical application. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, fail to integrate the method of organizing human activity into a practical application. A similar finding is found for the remaining dependent claims.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to “link” the idea to a field of use, or “apply” the idea via generic computing components, or insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 14, 16, 17, 19, 21 are rejected under 35 U.S.C. 103 as obvious over Wu et al. (US 2016/0125456 A1; hereinafter “Wu”) in view of Aravkin (US 2016/032168 A1; hereinafter, “Aravkin”)

Claims 1 and 18: (currently amended)
Pertaining to claims 1 and 18 exemplified in the limitations of claim 1, as shown Wu teaches the following:
In an environment in which customer interactions are tracked, a method for automatically identifying segments of customers based on customers having similar characteristics and behaviors, the method comprising:
a customer tracking system tracking and collecting multiple customer interactions over a network as event-level records for multiple customers, wherein the customer interactions are recorded and stored in event-level records, and wherein the event-level records comprise event-level attributes and product attributes for a plurality of different products  (Wu, see at least and Figs. 3A, 3B, 5 and Fig. 6 e.g. #615 “Data collection and integration” and associated disclosure; See also at least [0021], [0041]-[0045] teaching e.g.: “The system 205 collects and processes different categories of data, including contextual data pertaining to  
a summarizing engine combining the event-level records into customer-level records, wherein the customer-level records include a single customer-level record for each of the customers and the single customer-level record includes a growing list of dimensions including the event-level attributes and the product attributes and further includes attributes for customer characteristics and behaviors for a single customer (Wu, again see at least Figs. 5-6, [0021], [0059]-[0069] e.g.: “…FIG. 5 is a block diagram depicting various "Product-Place-Person" data consolidations as can be implemented in some embodiments.… A "Person" asset [customer-level record] can be indexed to actual consumers using an identifier, to protect the consumers' privacy. For example, a person can be represented by a loyalty card, a household address, an email, a mobile or user device ID, etc… The Person asset can be associated with attributes relating to personal or individual house hold consumption pattern and various demographic, lifestyle information….”
a clustering engine feature selecting out attributes that have little variance and clustering the customer-level records into customer segments based on a reduced set of remaining attributes, […] (Wu, see at least [0079]-[0084], teaching: e.g. Initially, the segmentation system may receive 905 an asset 910, e.g. a customer table, such as the “Person assert” constructed from the 3P asset 520. The segmentation system can calculate cluster summary statistics 920 and output the summary 925. A daily table 930, reflecting the customer details at a daily level, may be created 915 from the asset… the daily table 930 can include data dimensions such as… 
; and
an attribute selection engine selecting segments having significantly different value per customer and identifying one or more key attributes of the selected segments from among the remaining attributes. (Wu, see at least Fig. 1D and at least [0084], teaching: “…For example, PCA may have identified three components as being more significant than other components. The system can consult the data in the table 930 to determine the principal component values (e.g., the eigenvectors and eigenvalues) [one or more key attributes of the selected segments] associated with each customer based upon their corresponding data for a given day. Customers whose data corresponds to the most significant component values can be placed during the clustering process in a higher probability cluster [segment having significantly different value per customer] for that day, whereas customers whose data does not correspond to the most significant component values can be placed in a lower probability cluster for that day…”; the only difference between the prior art and the limitation is that Wu may not explicitly teach a separate “engine” to perform the function of “consult[ing] the data in the table 930 to determine the principal component values (e.g., the eigenvectors and eigenvalues) [one or more key attributes of the selected segments] associated with each customer…”, however, the Examiner notes that making separable is obvious per MPEP 2144.04 (V)(C) and therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have separated this function and assigned it to a separate component of Wu’s 
Although Wu teaches the above limitations, including clustering customers into various marketing segments and micro-segments, Wu may not explicitly teach wherein the clustering is based at least in part on a desired percentage of customers in each cluster. However, Wu in view of Aravkin teaches the following: 
wherein the clustering is based at least in part on a desired percentage of customers in each cluster. (Aravkin, see at least [0013] e.g.: “…The number of clusters into which customers in matrix X are organized must satisfy conflicting needs.  On the one hand, when the clusters are used to target customers for a marketing campaign, for example, having too many clusters (and, thus, too few customers in each cluster) may be undesirable...”)
Therefore, the Examiner finds that there is motivation provided by Aravkin to cluster based on a desired number, and hence a desired percentage, of customers in each cluster and therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have performed Wu’s clustering as motivated by Aravkin to cluster based in part on a desired percentage of customers in each cluster so as to avoid too few customers in each cluster because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.

Claims 3: (Original)
Wu/Aravkin teaches the above limitation upon which these claims depend. Furthermore, Wu teaches the following: 
…wherein the attributes for customer characteristics and behaviors include behavioral metrics. (Wu, see at least Fig. 11 #1105d and [0065]-[0066])

Claim 4: (Original)

… The method as set forth in claim 3, wherein the behavior metrics include a page view metric, a visits metric, a purchases metric, a last visit date, a last purchase date, a last purchase amount metric, a first visit date, a total revenue metric, or an average time per visit metric.. (Wu, see at least [0065]-[0066] teaching: e.g. “…For example, the system can identify associations within shopper behavioral data. Such behavioral data can include purchase (e.g. sales velocity, sales frequency, etc.), engagement (e.g. email open, offer redemption, Facebook 'like', Twitter re-tweet, etc.) and impression (e.g. traffic counts, facing recognition in front of signage, etc.) features…”)

Claim 5: (Original)
Wu/Aravkin teaches the above limitation upon which these claims depend. Furthermore, Wu teaches the following:
… wherein the attributes for customer characteristics and behaviors include dimensions. (Wu, see at least [0080]-[0084], teaching: e.g. “…Thus, the daily table 930 can include data dimensions such as the sales velocity in the consumer's zip code at a given day,…”)

Claim 6: (Original)
Wu/Aravkin teaches the above limitation upon which these claims depend. Furthermore, Wu teaches the following:
The method as set forth in claim 5, wherein the dimensions identify a browser, keyword, or page name used by the respective customers. (Wu, see at least [0069], teaching: e.g. “…The same person can be identified in different ways, e.g., by recognizing individual names, email addresses, social network accounts, etc., Similarly, the same location can be inferred, e.g., from different web pages providing differing descriptions, but each using keywords associated with a same business. References to a same product in different product descriptions, images, etc., can also performed using recognition methods.…”; and note [0080]-[0084] as discussed supra)

Claim 7: (Original)
Wu/Aravkin teaches the above limitation upon which these claims depend. Furthermore, Wu teaches the following:
The method as set forth in claim 5, wherein the dimensions identify a geography, location, marketing campaign, or referrer associated with the respective customers. (Wu, see at least [0026], teaching: e.g. “…Using geographic, demographic, or certain other advertising campaign criteria that is received from a user, the system identifies various audience micro-segments that would be more susceptible to the advertising campaign at the specified time and locations.…” and note [0080]-[0084] as discussed supra)

Claim 8: (Original)
Wu/Aravkin teaches the above limitation upon which these claims depend. Furthermore, Wu teaches the following:
The method as set forth in claim 1, wherein the clustering includes at least one of expectation-maximization, hierarchical clustering, and a K-Means algorithmic clustering. (Wu, see at least [0080], teaching: e.g. “…Principal Component Analysis (PCA), can be applied 945 to identify an ordering of the most significant features 950. In some embodiments, once this process completes the system can use standard clustering procedures (K-means, hierarchal, etc.) to build the clusters.…”)

Claim 9: (Previously presented)
Wu/Aravkin teaches the above limitation upon which these claims depend. Furthermore, Wu teaches the following:
The method as set forth in claim 1, further comprising representing the clusters on a user-interface based at least in part on the key attributes. (Wu, see at least [0073] and at least FIG. 7 which is “…a three-dimensional plot of an example segmentation result… Each cluster within each set 710a, 710b, and 710c reflects a group of individuals that are likely to purchase a 

Claim 10: (Previously presented)
Wu/Aravkin teaches the above limitation upon which these claims depend. Furthermore, Wu teaches the following:
The method as set forth in claim 1 further comprising:
identifying the most distinguishing attributes for customer characteristics and behaviors segments of the segments (Wu, see at least [0083] teaching: e.g. “…Principal Component Analysis (PCA), can be applied 945 to identify an ordering of the most significant features 950…”); and
presenting segment-specific information on a user-interface, the segment specific information identifying the most distinguishing attributes for customer characteristics and behaviors segments of the segments. (Wu, see at least [0073] and at least FIG. 7 which is “…a three-dimensional plot of an example segmentation result using contextual data as may be generated by the system…”)

Claim 11: (Previously presented)
Wu/Aravkin teaches the above limitation upon which these claims depend. Furthermore, Wu teaches the following:
The method as set forth in claim 1, wherein the customer characteristics and behaviors are based on interactions occurring over a time period, and wherein the clustering is independent of the time period (Wu, see at least [0026] teaching: e.g. “…when such segments are generated at a granular level based on time or location (e.g., …by zip+4 code), the segments are referred to as "micro-segments" herein…”; Examiner notes that segmentation need not be by time or time-period but may be by location and the interactions observed at location(s) occur over time but the clustering need not consider time but only location and therefore although the attributes include attributes which have a timestamp, they may simply be clustered/segmented by location regardless of time over which the attributes occurred. Therefore, Wu doesn’t require time 

Claim 12: (Currently amended)
Pertaining to the below limitations, as shown Wu teaches the following:
In an environment in which customer interactions with a business are tracked, a method for automatically segmenting customers having similar characteristics and behaviors, the method comprising:
a customer tracking system tracking and collecting multiple customer interactions over a network as event-level records for multiple customers, wherein the customer interactions are recorded and stored in event-level records, and wherein the event-level records comprise event-level attributes and product attributes for a plurality of different products  (Wu, see at least and Figs. 3A, 3B, 5 and Fig. 6 e.g. #615 “Data collection and integration” and associated disclosure; See also at least [0021], [0041]-[0045] teaching e.g.: “The system 205 collects and processes different categories of data, including contextual data pertaining to products, places, and persons…”; and [0059]-[0069], teaching e.g.: “…For example, contextual data can include, but is not limited to, data pertaining to products [product attributes] purchased or sold [event attribute], places [event attribute] associated with a purchase or sale, and persons  
a summarizing engine combining event-level records for multiple customers into customer-level records, wherein the customer-level records include a single customer-level record for each of the customers and each of the customer-level records includes a growing list of dimensions including the event-level attributes and the product attributes and further includes attributes for customer characteristics and behaviors for a single customer based on the event-level records, the attributes for customer characteristics and behaviors representing a sequence of interactions over time (Wu, again see at least Figs. 5-6, [0021], [0059]-[0069] e.g.: “…FIG. 5 is a block diagram depicting various "Product-Place-Person" data consolidations as can be implemented in some embodiments.… A "Person" asset [customer-level record] can be indexed to actual consumers using an identifier, to protect the consumers' privacy. For example, a person can be represented by a loyalty card, a household address, an email, a mobile or user device ID, etc… The Person asset can be associated with attributes relating to personal or individual house hold consumption pattern [over time] and various demographic, lifestyle information….”
a clustering engine applying a Principal Component Analysis to the customer-level records to reduce a number of attributes, and clustering customer-level records based on the reduced number of attributes, […] (Wu, see at least [0079]-[0084], regarding using PCA to determine significant features for clustering - e.g: Initially, the segmentation system may receive 905 an asset 910, e.g. a customer table, such as the “Person assert” constructed from the 3P asset 520. The segmentation system can calculate cluster summary statistics 920 and output the summary 925. A daily table 930, reflecting the customer details at a daily level, may be created 915 from the asset… the daily table 930 can include data dimensions such as… attributes 
; and
an attribute selection engine identifying customer segments with statistically significant distinguishing attributes based on the clustering  (Wu, see at least Fig. 1D and at least [0084], teaching: “…For example, PCA may have identified three components as being more significant than other components. The system can consult the data in the table 930 to determine the principal component values (e.g., the eigenvectors and eigenvalues) associated with each customer based upon their corresponding data for a given day. Customers whose data corresponds to the most significant component values can be placed during the clustering process in a higher probability cluster [segment with statistically significant distinguishing attributes] for that day, whereas customers whose data does not correspond to the most significant component values can be placed in a lower probability cluster for that day…”; the only difference between the prior art and the limitation is that Wu may not explicitly teach a separate “engine” to perform the function of “consult[ing] the data in the table 930 to determine the principal component values (e.g., the eigenvectors and eigenvalues) associated with each customer… [and determine] a higher probability cluster [segment with statistically significant distinguishing attributes]…”, however, the Examiner notes that making separable is obvious per MPEP 2144.04 (V)(C) and therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have separated this function and assigned it to a separate component of Wu’s system.)
wherein the customer segments are identified independent of the time over which the sequence of interactions occurred. (Wu, see at least [0026] teaching: e.g. “…when such segments are generated at a granular level based on time or location (e.g., …by zip+4 code), the segments are referred to as "micro-segments" herein…”; Therefore, Wu’s segmentation need not be performed by time or time-period but instead may be performed by location and although the interactions may be observed at location(s) and occur over time but the clustering need not consider time but only location and therefore although the attributes include attributes which may have a timestamp, they may simply be segmented by location regardless of time over which the attributes occurred. Therefore, Wu doesn’t require time dependent component/attributes, although this is a possible option, and therefore, if not already explicitly stated by Wu, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try using only time-independent components/attributes, e.g. when such attributes are found to not be his “three most significant components”, e.g. per Wu at [0084], and therefore form Wu’s clusters [customer segments] independent of the time over which Wu’s top N component/attributes were observed/occurred because per MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “Obvious to try ” and per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649)
a user interface engine presenting segment-specific information on a user-interface, the segment-specific information representing the statistically significant distinguishing attributes (Wu, see at least [0073] and at least FIG. 7 which is “…a three-dimensional plot of an example segmentation result… Each cluster within each set 710a, 710b, and 710c reflects a group of individuals that are likely to purchase a product that falls within the corresponding product subcategory…”)
Although Wu teaches the above limitations, including clustering customers into various marketing segments and micro-segments, Wu may not explicitly teach wherein the clustering is based at least in part on a desired percentage of customers in each cluster. However, Wu in view of Aravkin teaches the following: 
wherein the clustering is based at least in part on a desired percentage of customers in each [segment or cluster]. (See 112 2nd rejection guiding claim interpretation. Aravkin, see at least [0013] e.g.: “…The number of clusters into which customers in matrix X are organized must satisfy conflicting needs.  On the one hand, when the clusters are used to target customers for a marketing campaign, for example, having too many clusters (and, thus, too few customers in each cluster) may be undesirable...”)
Therefore, the Examiner finds that there is motivation provided by Aravkin to cluster based on a desired number, and hence a desired percentage, of customers in each cluster and therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have performed Wu’s clustering as motivated by Aravkin to cluster based in part on a desired percentage of customers in each cluster so as to avoid too few customers in each cluster because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.

Claim 14: (Original)
Wu/Aravkin teaches the above limitation upon which these claims depend. Furthermore, Wu teaches the following:
The method as set forth in claim 12 further comprising feature selecting out certain attributes having statistically insignificant variability (Wu, see at least [0083] teaching: e.g. “…Principal Component Analysis (PCA),…”; inherently selects out attributes with insignificant variability)

Claim 16: (Original)

…wherein the attributes for customer characteristics and behaviors include behavioral metrics. (Wu, see at least Fig. 11 #1105d and [0065]-[0066])

Claim 17: (Original)
Wu/Aravkin teaches the above limitation upon which these claims depend. Furthermore, Wu teaches the following:
… wherein the attributes for customer characteristics and behaviors include dimensions. (Wu, see at least [0080]-[0084], teaching: e.g. “…Thus, the daily table 930 can include data dimensions such as the sales velocity in the consumer's zip code at a given day,…”)

Claim 19: (currently amended)
Wu/Aravkin teaches the above limitation upon which these claims depend. Furthermore, Wu teaches the following:
The method as set forth in claim 18, further comprising: a user-interface engine configured to display the segment of clusters having a statistically significant value for certain attributes of customer characteristics and behaviors relative to other clusters on a user-interface. (Wu, see at least [0073] and at least FIG. 7 which is “…a three-dimensional plot of an example segmentation result… Each cluster within each set 710a, 710b, and 710c reflects a group of individuals that are likely to purchase a product that falls within the corresponding product subcategory…”)

Claim 21: (currently amended)
Wu/Aravkin teaches the limitations upon which this claim depends. Furthermore, Wu teaches the following:
The method of claim 1, further comprising: applying a Principal Component Analysis to the customer-level records to reduce a number of attributes for customer characteristics and behaviors. (Note the 112 rejection guiding claim interpretation. Wu, see at least [0083] teaching: e.g. “Once all contextual index scores are created and joined back to the dataset and prior to generate contextual clusters for micro-segments, a machine learning dimension reduction approach, e.g., factorization, or ( as indicated here) Principal Component Analysis (PCA), can be applied 945 to identify an ordering of the most significant features 950 [attributes]…”)


Claims 15 is rejected under 35 U.S.C. 103 as obvious over Wu in view of Aravkin further in view of Applicant admitted prior art.

Claim 15: (original)
Although Wu/Aravkin teaches the above limitations upon which this claim depends, and as noted supra teaches using the statistical technique of Principal Component Analysis (PCA) to identify an ordering of the most significant features in a dataset, he may not explicitly teach The method as set forth in claim 12 further comprising feature selecting out certain attributes having statistically insignificant amounts of data. However, regarding this feature, Applicant Admitted Art teaches the following fact: It was old and well-known before the effective filing date of the claimed invention in the field of statistics that when a sample size is made up of too few responses (i.e. a statistically insignificant amount of data), the resulting data will not be representative of the target population. This means that results will be both inaccurate, and unable to inform decisions. Therefore, in view of this finding, the Examiner finds that there is motivation within the level of skill and knowledge of one of ordinary skill in the art to try this technique (i.e. try and remove a dataset which does not have statistically significant amount of data). Therefore, it would have been obvious to a person of ordinary skill in the art to try removing [feature selecting out] certain attributes gathered by Wu which are found to have statistically insignificant amounts of data because according to MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious – MPEP 2143(I)(E) - KSR Int'l Co. v. Teleflex, Inc., No 04-1350 (U.S. Apr. 30, 2007). Furthermore, "The test for obviousness is not whether the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the 

Response to Arguments
Applicant amended claims 1, 12, 18 on 2/4/2021. Applicant's arguments (hereinafter “Remarks”) also filed 2/4/2021, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 101, 112 and 103 rejections over Wu in view of Arvakin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification [0037]: “It is appreciated that the engines may be implemented in hardware, software or
        combinations and that the engines, although illustrated separately, may be combined in whole or
        in part or may be further subdivided”.